UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05908 John Hancock Premium Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2011 Item 1. Schedule of Investments. Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC Preferred securities posted gains during the 12 months ended October 31, 2011, outpacing U.S. investment-grade bonds and performing in line with common stocks. After a strong first half propelled by robust demand and limited supply, preferred securities came under pressure in late summer and early fall 2011 when the intensifying debt crisis in Europe, economic malaise in the United States and uncertainty about the ability of European and U.S. political leaders to offer credible solutions to those challenges weighed on the sector. For the 12 months ended October 31, 2011, John Hancock Premium Dividend Fund returned 17.23% at net asset value (NAV) and 13.17% at market price. The difference in the Fund’s NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Fund’s NAV share price at any time. In the same one-year period, the broad stock market, as measured by the S&P 500 Index, returned 8.09%. By comparison, the group of preferred-stock closed-end funds tracked by UBS Securities LLC returned an average of 7.51% at NAV and 8.96% at market price. Meanwhile, the Barclays Capital U.S. Aggregate Bond Index returned 5.00%, the Bank of America Merrill Lynch Preferred Stock DRD-Eligible Index rose 8.86% and the S&P 400 MidCap Utilities Index gained 16.20%. Among the Fund’s best performers were utility common stocks FirstEnergy Corp., NiSource, Inc. and OGE Energy Corp., which were heavily favored by investors seeking shelter from economic and market uncertainty. BGE Capital Trust II was another solid performer, bolstered by similar trends. Elsewhere, the high price of oil helped energy-related holdings Chevron Corp. and Spectra Energy Corp. Among financial preferreds securities, Wells Fargo & Company was a standout, generating solid results based in part on its improving financial condition and strong management team. Among the biggest detractors were holdings in the preferred securities of European financial companies Deutsche Bank and Barclays Bank PLC, which came under heavy selling pressure as investors worried about the companies’ exposure to the debt of troubled European nations. Among U.S. financial holdings, Morgan Stanley also performed poorly amid rumors — that so far have not been proven to be warranted — that the company had a large exposure to French banks with holdings in European peripheral countries’ debt. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The Fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment focus makes the Fund more susceptible to factors adversely affecting the utilities industry than a more broadly diversified fund. Sector investing is subject to greater risks than the market as a whole. 6 Premium Dividend Fund | Annual report Portfolio summary Top 10 Issuers (33.3% of Total Investments) Bank of America Corp. 5.7% PPL Electric Utilities Corp. 2.9% NSTAR 3.6% Nexen, Inc. 2.9% Southern California Edison Company 3.5% Wells Fargo & Company 2.9% CH Energy Group, Inc. 3.4% MetLife, Inc. 2.7% Alabama Power Company 3.0% Duquesne Light Company 2.7% Sector Composition Utilities 54% Consumer Staples 2% Financials 26% Consumer Discretionary 1% Energy 9% Short-Term Investments 1% Telecommunication Services 7% 1 As a percentage of the Fund’s total investments on 10-31-11. 2 Cash and cash equivalents not included. 3 The Fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment focus makes the Fund more susceptible to factors adversely affecting the utilities industry than a more broadly diversified fund. Sector investing is subject to greater risks than the market as a whole. Annual report | Premium Dividend Fund 7 Fund’s investments As of 10-31-11 Shares Value Preferred Securities 90.00% (60.20% of Total Investments) (Cost $596,565,921) Consumer Discretionary 1.04% Media 1.04% Comcast Corp., 7.000% (Z) 40,000 1,000,398 Viacom, Inc., 6.850% (Z) 230,000 5,871,900 Consumer Staples 2.99% Food & Staples Retailing 2.99% Ocean Spray Cranberries, Inc., Series A, 6.250% (S)(Z) 224,250 19,755,035 Energy 5.54% Oil, Gas & Consumable Fuels 5.54% Apache Corp., Series D, 6.000% (Z) 136,500 7,684,950 Nexen, Inc., 7.350% 1,135,000 28,885,750 Financials 39.04% Capital Markets 2.38% Credit Suisse Guernsey, 7.900% (Z) 174,000 4,555,320 Lehman Brothers Holdings, Inc., Depositary Shares, Series D, 5.670% (I) 162,700 1,790 Morgan Stanley Capital Trust III, 6.250% (Z) 103,000 2,254,670 The Goldman Sachs Group, Inc., Series B, 6.200% (Z) 357,000 8,885,730 Commercial Banks 12.42% Barclays Bank PLC, Series 3, 7.100% 95,000 2,141,300 Barclays Bank PLC, Series 5, 8.125% 293,000 7,225,380 HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 65,600 1,420,240 HSBC USA, Inc., 2.858% (Z) 503,000 23,741,600 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% (Z) 234,600 6,287,280 Santander Holdings USA, Inc., Series C, 7.300% (Z) 500,000 12,510,000 Wells Fargo & Company, 8.000% (L)(Z) 1,017,000 28,720,080 Consumer Finance 2.85% SLM Corp., Series A, 6.970% (Z) 445,500 18,817,920 Diversified Financial Services 14.69% Bank of America Corp., 6.375% (L)(Z) 1,160,000 24,313,600 Bank of America Corp., 6.625% (Z) 360,000 7,930,800 8 Premium Dividend Fund | Annual report See notes to financial statements Shares Value Diversified Financial Services (continued) Bank of America Corp., 8.200% (L)(Z) 35,000 $842,100 Bank of America Corp., Depositary Shares, Series D, 6.204% (L)(Z) 960,000 20,630,400 Bank of America Corp., Series MER, 8.625% (Z) 102,000 2,520,420 Citigroup Capital VII, 7.125% 35,000 866,250 Citigroup Capital VIII, 6.950% 36,600 873,642 Citigroup Capital XII (8.500% to 3-30-15, then 3 month LIBOR + 5.870%) (Z) 291,500 7,462,400 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 26,000 700,180 Citigroup, Inc., 8.125% (Z) 338,830 8,775,697 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 285,275 6,218,995 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 662,000 15,901,240 Insurance 5.37% MetLife, Inc., Series B, 6.500% (L)(Z) 1,061,000 26,843,300 Principal Financial Group, Inc., Series B (6.518% to 6-30-35, then higher of 3 month LIBOR + 2.100% or 10 year Constant Maturity Treasury (CMT), or 30 year CMT) (L)(Z) 160,000 4,120,000 Prudential PLC, 6.750% (Z) 176,100 4,467,657 Real Estate Investment Trusts 1.26% Kimco Realty Company, Depositary Shares, Series F, 6.650% 200,582 5,082,748 Public Storage, Inc., 6.125% (Z) 35,000 896,000 Wachovia Preferred Funding Corp., Series A, 7.250% 90,500 2,373,815 Thrifts & Mortgage Finance 0.07% Federal Home Loan Mortgage Corp., Series Z (8.375% to 12-31-12, then higher of 3 month LIBOR + 4.160% or 7.875%) (I) 55,000 117,700 Federal National Mortgage Association, Series S (Higher of 3 month LIBOR + 4.230% or 7.750%) (I) 159,500 312,620 Telecommunication Services 6.44% Diversified Telecommunication Services 3.98% Qwest Corp., 7.375% (Z) 1,021,000 26,290,750 Wireless Telecommunication Services 2.46% Telephone & Data Systems, Inc., 6.625% (Z) 285,000 7,196,250 Telephone & Data Systems, Inc., 6.875% (L)(Z) 170,000 4,335,000 United States Cellular Corp., 6.950% 185,000 4,737,850 Utilities 34.95% Electric Utilities 26.68% Alabama Power Company, 5.200% (L)(Z) 1,178,600 29,795,008 Carolina Power & Light Company, 5.440% (Z) 11,382 1,108,322 Duquesne Light Company, 6.500% 519,900 26,466,185 See notes to financial statements Annual report | Premium Dividend Fund 9 Shares Value Electric Utilities (continued) Entergy Arkansas, Inc., 6.450% 350,000 $8,793,750 Entergy Mississippi, Inc., 6.250% 667,000 16,487,440 FPC Capital I, Series A, 7.100% (Z) 240,000 6,182,400 HECO Capital Trust III, 6.500% (Z) 181,000 4,624,550 NSTAR Electric Company, 4.780% (Z) 100,000 9,559,380 NSTAR Electric Company, 4.250% 13,347 1,134,228 PPL Electric Utilities Corp., Depositary Shares, 6.250% (Z) 1,150,000 29,037,500 Southern California Edison Company, 6.125% (Z) 195,000 19,432,979 Southern California Edison Company, Series C, 6.000% (Z) 150,877 14,889,674 Westar Energy, Inc., 6.100% (Z) 333,700 8,719,581 Independent Power Producers & Energy Traders 1.34% Constellation Energy Group, Inc., Series A, 8.625% (Z) 326,000 8,847,640 Multi-Utilities 6.93% Baltimore Gas & Electric Company, Series 1993, 6.700% (Z) 20,250 2,049,047 Baltimore Gas & Electric Company, Series 1995, 6.990% (Z) 134,000 13,676,375 BGE Capital Trust II, 6.200% 616,000 15,880,480 Consolidated Edison Company of New York, Inc., Series A, 5.000% 25,180 2,543,180 Consolidated Edison Company of New York, Inc., Series C, 4.650% 18,590 1,821,820 Consolidated Edison Company of New York, Inc., Series D, 4.650% 5,000 508,747 Interstate Power & Light Company, Series B, 8.375% (Z) 132,800 3,847,216 Union Electric Company, 3.700% (Z) 12,262 848,377 Virginia Electric & Power Company, 6.980% (Z) 45,500 4,532,938 Shares Value Common Stocks 57.83% (38.68% of Total Investments) (Cost $335,375,074) Energy 8.20% Oil, Gas & Consumable Fuels 8.20% BP PLC, ADR (Z) 100,000 4,418,000 Chevron Corp. (Z) 112,000 11,765,600 ConocoPhillips (L)(Z) 155,000 10,795,750 Royal Dutch Shell PLC, ADR 69,000 4,892,790 Spectra Energy Corp. (L)(Z) 317,500 9,090,025 Total SA, ADR 252,500 13,205,750 Industrials 0.33% Industrial Conglomerates 0.33% General Electric Company (L)(Z) 130,000 2,172,300 10 Premium Dividend Fund | Annual report See notes to financial statements Shares Value Materials 0.50% Metals & Mining 0.50% Freeport-McMoRan Copper & Gold, Inc. 82,000 3,301,320 Telecommunication Services 3.82% Diversified Telecommunication Services 3.82% AT&T, Inc. (L)(Z) 410,000 12,017,100 Verizon Communications, Inc. (L)(Z) 357,500 13,220,350 Utilities 44.98% Electric Utilities 17.37% American Electric Power Company, Inc. (L)(Z) 220,000 8,641,600 Duke Energy Corp. (L)(Z) 355,000 7,249,100 Entergy Corp. 210,000 14,525,700 FirstEnergy Corp. (Z) 430,000 19,332,800 NSTAR (L)(Z) 545,000 24,574,050 PNM Resources, Inc. (Z) 500,000 8,990,000 Progress Energy, Inc. (L)(Z) 385,000 20,058,500 Progress Energy, Inc., CVO (I) 337,750 30,398 Southern Company 75,000 3,240,000 UIL Holdings Corp. 236,000 8,042,880 Gas Utilities 0.86% Atmos Energy Corp. (L)(Z) 110,000 3,775,200 ONEOK, Inc. 25,000 1,901,250 Multi-Utilities 26.75% Alliant Energy Corp. (Z) 447,520 18,249,866 Ameren Corp. (L)(Z) 80,000 2,550,400 Black Hills Corp. (L)(Z) 225,500 7,601,605 CH Energy Group, Inc. 600,000 33,126,000 Dominion Resources, Inc. (L)(Z) 195,000 10,060,050 DTE Energy Company (L)(Z) 390,000 20,322,900 Integrys Energy Group, Inc. (L)(Z) 240,000 12,698,400 National Grid PLC, ADR 180,000 9,012,600 NiSource, Inc. (Z) 469,200 10,364,628 OGE Energy Corp. (L)(Z) 255,000 13,193,700 Public Service Enterprise Group, Inc. 120,000 4,044,000 TECO Energy, Inc. (L)(Z) 570,000 10,584,900 Vectren Corp. (L)(Z) 220,000 6,243,600 Xcel Energy, Inc. (L)(Z) 720,000 18,612,000 See notes to financial statements Annual report | Premium Dividend Fund 11 Maturity Yield* date Par value Value Short-Term Investments 1.66% (1.12% of Total Investments) (Cost $11,000,000) Commercial Paper 1.66% Chevron Corp. 0.020% 11-1-11 $11,000,000 11,000,000 Total investments (Cost $942,940,995) † 149.49% Other assets and liabilities, net (49.49%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts CVO Contingent Value Obligation LIBOR London Interbank Offered Rate (I) Non-income producing security. (L) A portion of this security is on loan as of 10-31-11, and is part of segregated collateral pursuant to the Committed Facility Agreement. Total value of securities on loan at 10-31-11 was $277,479,456. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) A portion of this security is segregated as collateral pursuant to the Committed Facility Agreement (See Note 8). Total collateral value at 10-31-11 was $625,358,655. * Yield represents the annualized yield at the date of purchase. † At 10-31-11, the aggregate cost of investment securities for federal income tax purposes was $945,582,464. Net unrealized appreciation aggregated $41,678,222 of which $80,756,693 related to appreciated investment securities and $39,078,471 related to depreciated investment securities. 12 Premium Dividend Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-11 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value per share. Assets Investments, at value (Cost $942,940,995) $987,260,686 Cash segregated at custodian for swapcontracts 270,000 Receivable for investmentssold 10,022,290 Dividendsreceivable 3,266,583 Other receivables and prepaidexpenses 114,244 Totalassets Liabilities Custodian overdraft 9,767,197 Payable for investmentspurchased 82,320 Committed facility agreement payable (Note8) 329,200,000 Interest payable (Note8) 34,772 Swap contracts, at value (Note3) 1,101,341 Payable toaffiliates Administrative servicesfees 81,946 Trustees’fees 83,195 Other liabilities and accruedexpenses 167,616 Totalliabilities Netassets Paid-incapital $615,964,358 Undistributed net investmentincome 3,652,983 Accumulated net realized loss oninvestments (2,420,275) Net unrealized appreciation (depreciation) on investments and swapagreements 43,218,350 Netassets Net asset value pershare Based on 49,969,927 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $13.22 See notes to financial statements Annual report | Premium Dividend Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-11 This Statement of operations summarizes the Fund’s investment income earned, expenses incurred in operating the Fund and net gains (losses) for the period stated. Investmentincome Dividends $55,518,668 Interest 175,061 Less foreign taxeswithheld (80,990) Total investmentincome Expenses Investment management fees (Note5) 7,449,877 Administrative services fees (Note5) 933,209 Transfer agentfees 138,953 Trustees’ fees (Note5) 100,902 Printing andpostage 148,383 Professional fees (Note10) 235,972 Custodianfees 83,262 Interest expense (Note8) 3,109,746 Stock exchange listingfees 40,851 Other 153,835 Totalexpenses Less expense reductions (Note10) (678,635) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain on investments Change in net unrealized appreciation (depreciation)of Investments 53,111,044 Swap contracts (Note3) (1,101,341) Net realized and unrealizedgain Increase in net assets fromoperations 14 Premium Dividend Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions, if any. Year Year ended ended 10-31-11 10-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $43,896,384 $40,435,861 Net realized gain(loss) 2,032,087 (74,449) Change in net unrealized appreciation(depreciation) 52,009,703 122,768,814 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (45,272,754) (43,273,957) Totalincrease Netassets Beginning ofyear 607,749,996 487,893,727 End ofyear Undistributed net investmentincome See notes to financial statements Annual report | Premium Dividend Fund 15 F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the year ended 10-31-11 Cash flows from operating activities Net increase in net assets from operations $97,938,174 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (181,203,291) Long-term investments sold 124,172,115 Decrease in short-term investments 19,500,000 Decrease in dividends receivable 169,828 Decrease in payable for investments purchased (5,398,936) Increase in receivable for investments sold (10,022,290) Increase in cash segregated at custodian for swap contracts (270,000) Increase in other receivables and prepaid assets (10,669) Increase in unrealized depreciation of swap contracts 1,101,341 Increase in payable to affiliates 30,580 Decrease in interest payable (60) Decrease in other liabilities and accrued expenses (656,754) Net change in unrealized (appreciation) depreciation on investments (53,111,044) Net realized gain on investments (2,032,087) Net cash provided by operating activities Cash flows from financing activities Borrowings from committed facility agreement payable 45,200,000 Distributions to common shareholders (45,272,754) Custodian overdrafts 9,767,197 Net cash provided by financing activities Net decrease in cash Cash at beginning of period Cash at end of period — Supplemental disclosure of cash flow information Cash paid for interest 16 Premium Dividend Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.88 0.81 0.77 0.82 0.87 Net realized and unrealized gain (loss) oninvestments 1.09 2.46 1.15 (3.98) (0.24) Distributions to DARTS* — — — (0.20) (0.29) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.91) (0.87) (0.72) (0.58) (0.60) From net realizedgain — — (0.12) (0.01) — Totaldistributions Anti-dilutive impact of tender offer and sharerepurchase — — 0.01 2 0.01 3 — Net asset value, end ofyear Per share market value, end ofyear Total return at net asset value (%) 4 Total return at market value (%) 4 Ratios and supplementaldata Net assets applicable to common shares, end of year (inmillions) $660 $608 $488 $456 $709 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.48 5 1.69 5 1.73 1.64 1.71 Interest expense (Note8) 0.50 0.57 0.77 0.58 — Expenses before reductions (including interestexpense) 1.98 5 2.26 5 2.50 2.22 1.71 Expenses net of reductions (excluding interestexpense) 1.37 5 1.69 5 1.73 1.64 1.71 Expenses net of reductions (including interestexpense) 1.87 5 2.26 5 2.50 2.22 1.71 6 Net investmentincome 7.00 7.26 9.21 7.59 6.86 7 Portfolio turnover (%) 13 21 7 15 14 8 Seniorsecurities Total value of DARTS outstanding (inmillions) — $351 Involuntary liquidation preference per unit (inthousands) — 100 Average market value per unit (inthousands) — 100 Asset coverage perunit 9 — 10 Total debt outstanding end of year (in millions) (Note8) $329 $284 $250 $239 — Asset coverage per $1,000 ofDARTS 11 — $3,016 Asset coverage per $1,000 ofdebt 12 $3,006 $3,140 $2,954 $2,913 — See notes to financial statements Annual report | Premium Dividend Fund 17 * Dutch Auction Rate TransferableSecurities. 1 Based on the average daily sharesoutstanding. 2 The tender offer was completed at a repurchase price of $6.98 for 2,629,996 shares, which equals $18,353,857 in redemptions. 3 The tender offer was completed at a repurchase price of $8.38 for 2,768,417 shares, which equals $23,199,333 in redemptions. 4 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 5 Includes non-recurring litigation expenses which represent 0.02% and 0.13% of average net assets for the years ended 10-31-11 and 10-31-10, respectively. Insurance recovery expense reduction for the year ended 10-31-11 represents 0.11% of average net assets. 6 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without theexclusion of preferred shares, the annualized ratio of expenses would have been 1.13% for the year ended10-31-07. 7 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net investment income would have been 4.54% for the period ended 10-31-07. 8 Excludes mergeractivity. 9 Calculated by subtracting the Fund’s total liabilities from the Fund’s total assets and dividing that amount by the number of DARTS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 10 In May 2008, the Fund entered into a Revolving Credit Agreement with a third-party commercial bank in order to redeem the DARTS. The redemption of all DARTS was completed on 7-3-08. 11 Asset coverage equals the total net assets plus DARTS divided by the DARTS of the Fund outstanding at periodend. 12 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note8). As debt outstanding changes, level of invested assets may change accordingly. Asset coverage ratio provides a consistent measure of leverage. 18 Premium Dividend Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Premium Dividend Fund (the Fund) is a closed-end diversified management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
